Citation Nr: 1545937	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction from 100 percent to 10 percent disability compensation for the residuals of prostate cancer, effective January 1, 2010.

2.  Entitlement to a rating in excess of 10 percent for residuals of prostate cancer from January 1, 2010 through August 24, 2011.

3.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer from August 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel
INTRODUCTION

The Veteran retired from active duty in the U.S. Air Force in January 1974 with more than 20 years of active service.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In correspondence received in June 2015 the Veteran indicated that he would be unable to attend the Board hearing scheduled for July 2015.  The Veteran's representative's August 2015 written argument did not contain a request that the hearing be rescheduled. Accordingly, the request for a hearing is deemed withdrawn.

Evidence pertinent to the matters on appeal was received subsequent to the last RO adjudication.  The Veteran has waived initial RO consideration of this evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to a rating in excess of 40 percent for residuals of prostate cancer from April 3, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 2007 through at least April 3, 2013, the Veteran's prostate cancer has been in remission.

2.  From January 1, 2010 through April 3, 2013, the Veteran's residuals of prostate cancer (voiding) required the wearing of absorbent materials which had to be changed two-to-four times per day.


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the time-limited 100 percent rating for prostate cancer, effective January 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115(b), Diagnostic Code 7528 (2015).

2.  The criteria for a rating of 40 percent for residuals of prostate cancer from January 1, 2010 through August 24, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115(b), Diagnostic Code 7528 (2015).

3.  The criteria for a rating in excess of 40 percent for residuals of prostate cancer from January 1, 2010 through April 3, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115(b), Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 2003 RO decision granted the Veteran service connection for prostate cancer and assigned a noncompensable evaluation, effective April 8, 2003.  Due to medical reports showing a recurrence of the Veteran's prostate cancer, an April 2007 rating decision assigned a 100 percent rating for prostate cancer, effective June 19, 2006.  In a July 2009 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected prostate cancer from 100 percent to 10 percent.  In October 2009 the RO discontinued the 100 percent rating for prostate cancer and assigned a rating of 10 percent, effective January 1, 2010.  A May 2013 rating decision assigned a rating of 40 percent for prostate cancer, effective August 25, 2011.

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 (2014).

The evidence shows that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for prostate cancer after March 2007 and through at least April 3, 2013.

The provisions of 38 C.F.R. § 3.105(e) allows for the reduction in rating of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First there must be a rating action proposing the reduction, and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e).

As noted above, the Veteran was notified of the RO's intent to reduce the 100 percent rating for service-connected prostate cancer by letter dated in July 2009.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  Final action to reduce the 100 percent rating to 10 percent was taken in October 2009.  Diagnostic Code 7528 contains a temporal element for continuance of a 100 percent rating for prostate cancer.  Thus, the RO's action was not a "rating reduction" as that term is commonly understood.  Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the United States Court of Appeals for Veterans Claims (Court) found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

Based on a review of this procedural history, it appears that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with, or that he was receiving any treatment for cancer after March 2007 (and prior to April 3, 2013).  Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the discontinuance of the 100 percent rating and the reduction is proper.

Furthermore, as the evidence shows that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for prostate cancer after March 2007, and as the June 2009 VA examination revealed no active cancer, and as June 2007, June 2008, and January 2009 PSA studies revealed a finding of less than 0.002, the RO appropriately discontinued the 100 percent rating for prostate cancer, and rated the Veteran on the basis of residuals of treatment, as directed by 38 C.F.R. § 4.115b, Diagnostic Code 7528.

As noted in the introduction, above, other regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general (38 C.F.R. §§ 3.343, 3.344), are not applicable where, as here, the reduction is mandated by expiration of a time period set forth in the rating schedule.  Having concluded that procedurally and substantively the RO correctly discontinued the 100 rating for prostate cancer, the Board next turns to the question of whether the assigned ratings for residuals of treatment, from January 1, 2010, were proper.

Rating in excess of 10 percent for residuals of prostate cancer for the period prior to August 25, 2011.

By correspondence, including that dated in February 2007, the Veteran was informed of the evidence and information necessary to substantiate the increased rating claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In February 2007 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was issued prior to the initial adjudication of the claim.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, if there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Records such as a May 2015 private medical record have indicated that the Veteran's chronic renal insufficiency is stable.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  38 C.F.R. § 4.115a.

Urinary frequency is also evaluated under 38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.

The evidence of record from January 1, 2010, includes an August 24, 2011 VA outpatient treatment record that noted a PSA level of 0.014.  

In his May 2012 substantive appeal the Veteran indicated that he had to wear sanitary diapers constantly and his PSA levels had been increasing.  

In an October 2012 letter the Veteran's private physician (Dr. L) noted that the Veteran required the use of disposable adult diapers.  

At an April 2013 VA examination it was noted that the Veteran had a daytime voiding interval between 2 and 3 hours and that the Veteran would void 5 or more times per night.  It was further noted that the Veteran used absorbent materials that had to be changed 2 to 4 times a day.  The Veteran's PSA was less than 2.0, and the examiner noted that adenocarcinoma was "controlled at least at present."

The May 2013 RO decision awarded the Veteran a 40 percent rating as evidence such as an August 2011 medical record indicated that the Veteran had incontinence that required the use of Depends.  The Board notes, however, that evidence such as the Veteran's May 2012 substantive appeal and the letter from Dr. L appear to imply that the Veteran has required the use of the absorbent materials since January 1, 2010.  As such, the Board finds that the Veteran's residuals of prostate cancer have required the wearing of absorbent materials which must be changed two-to-four times per day from January 1, 2010 through August 24, 2011, and that a rating of 40 percent for that time period is warranted.

Rating in excess of 40 percent for residuals of prostate cancer from January 1, 2010

Having awarded the Veteran an increase of 40 percent from January 1, 2010, the Board must now determine whether a rating in excess of 40 percent for residuals of prostate cancer from January 1, 2010, is warranted.  As the evidence dated from January 1, 2010 through April 3, 2013, does not show continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent disability rating from January 1, 2010 through April 3, 2013, is not warranted.

In sum, and in resolving all doubt in the Veteran's favor, a rating of 40 percent for residuals of prostate cancer from January 1, 2010 through August 24, 2011, is warranted, and a rating in excess of 40 percent from January 1, 2010 through April 3, 2013, for residuals of prostate cancer is not warranted.


ORDER

The reduction from 100 percent to 10 percent disability compensation for the residuals of prostate cancer was proper.

A rating of 40 percent for residuals of prostate cancer for the period from January 1, 2010, through August 24, 2011, is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 40 percent for residuals of prostate cancer from January 1, 2010, through April 3, 2013, is denied.


REMAND

As for the issue of a rating in excess of 40 percent from April 3, 2013, the Board notes that Veteran has asserted, through his representative, that his condition has worsened since his last VA examination in April 2013.  More significantly, as the evidence in the claims file appears to suggest the possibility of a recurrence of the Veteran's prostate cancer, the Board finds that more current clinical and diagnostic findings of the Veteran's prostate cancer disability would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate the Veteran's complete VA treatment records since April 3, 2013.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of service-connected prostate cancer, and any residuals thereof.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should specifically state whether the Veteran's prostate cancer has recurred subsequent to April 3, 2013, and if so, should state the date of the recurrence (and the evidence used in making that determination).  The examiner should also detail the nature and severity of any urine dysfunction, to include urine leakage, urinary frequency, and obstructed voiding, found to be present.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


